Status under America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
Applicant’s replacement drawings of November 11, 2020 have been approved.

New Matter Rejection Withdrawn
Applicant’s arguments regarding the new matter rejection have been found persuasive and the rejection withdrawn.

Rejections based on Prior Art
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim 23 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rogers et al (US 5,829,977).
Rogers et al disclose a healing assembly (Figure 13), for use in procedure in which a dental implant is installed in a patient's alveolar tissue, comprising:  a prosthetic shoe (100) for removable attachment to dental implant (130) and a healing sleeve (150), removably mated with said prosthetic shoe (vie screw 152, Figure 13,  col 5. ln 25-30).  The prosthetic shoe 100 and healing sleeve 150 include mating surfaces 108/140 and matching tapered surfaces adjacent numeral 140 in Figure 12.
In response to the rejection based on Rogers et al, applicant argues that the surface adjacent numeral 140 as identified by the examiner is not a “tapered interior surface” – the examiner simply disagrees.  The Figures 12 and 13 clearly illustrate the tapered surface.  If applicant intends to impart some narrower meaning to the claim, then it is suggested that such limitations be reasonably set forth in the claim so that the Office, as well as, the public may reasonably determine what is included within the scope of applicant’s claims.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1, 4-11, 13, 14, 16-19, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Niznick (US 7,699,613).
Niznick discloses in Figure 4 a prosthetic shoe 45 removably attached to implant 10.  

    PNG
    media_image1.png
    393
    507
    media_image1.png
    Greyscale


A healing sleeve 25 (Figure 11) having a generally cylindrical outer surface is provided that may be removably mounted to the prosthetic shoe 45.  The prosthetic shoe 45 includes a includes a cylindrical bottom portion 45 and a top 48 with a tapered exterior surface 18, 46.  The healing sleeve 26 includes an internal passage 28.  The distal surface of cap/sleeve 25 “is a flat, circumferentially extending surface that 29 that seats, on and seals with flat shoulder 17 atop implant 10.  Inside cap [/sleeve] 25 is a circumferentially-extending protrusion that snaps into and engages groove 19” (column 4, lines 38-45).   


    PNG
    media_image2.png
    391
    527
    media_image2.png
    Greyscale

Niznick does not appear to explicitly disclose that the interior surface 28 of the healing sleeve/cap 25 is tapered to match the tapered surface 18 of the implant 10 and tapered surface 46 of shoe 45, but does disclose that the healing sleeve cap/sleeve “seats on and seals” (column 4, line 41) when properly positioned.   Moreover, for another component fixture mount 50 Niznick provides a cross-sectional view that illustrates a matching interior tapered surface.

    PNG
    media_image3.png
    329
    430
    media_image3.png
    Greyscale


Because Niznick explicitly indicates the seating of the healing cap/sleeve is to be “sealed”; because Niznick explicitly teaches for a similarly mounted component 50 a matching interior taper (Figure 10); because Niznick desires a secure snap fit engagement of the cap/sleeve protrusion 30 with groove 19 (column 4, lines 42-45) one of ordinary skill in the art would have reasonably found it obvious before the effective filing date of the claimed invention to have formed the interior surface 28 of the healing sleeve/cap 25 with a taper matching the taper 46 of the shoe 45 and taper 18 of the implant so that there may be an effective seal and a secure snap fit engagement as is taught with element 50 in Figure 10.
In response to the present rejection applicant argues that there would be no motivation to provide the healing sleeve 26 with a matching internal taper.  The examiner simply disagrees.  Niznick clearly teaches such matching of tapers for similarly attached component 50, moreover, one of ordinary skill in the art would have reasonably and readily recognized that such matching tapers provide for a more stable connection between the two elements.  To have provided such a matching taper in the healing sleeve to provide for a more stable, secure and sealing connection would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the Niznick teachings.

Claims 12, 15 and 22 rejected under 35 U.S.C. 103 as being unpatentable over Niznick (US 7,699,613) in view of Park (US 2013/0296813).
Niznick fails to disclose the bulb shaped upper surface for healing sleeve 25.  Park, however, for a similar snap-fit healing sleeve discloses that it is desirable to shape the upper 

Action Made Final
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.


If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        (571) 272-4712